WEIMER, J.,
additionally concurs with reasons. Although Mr. Ross spends much of his application arguing the merits of the custody issue, the Orleans Parish court did not deny his petition for custody on the merits. Rather, that court merely denied his petition on the ground that proceedings were pending in West Baton Rouge Parish. Since that time, the West Baton Rouge Parish court has transferred the case to Orleans Parish. Thus, the Orleans Parish court can now reach the merits of Mr. Ross’ custody petition provided he properly provokes a hearing in the Orleans Parish court.